Citation Nr: 1047959	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-10 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty, reportedly from July 1940 to 
August 1945 (with some service personnel documents unclearly 
suggesting a somewhat longer period of service).  The Veteran 
died in December 1994; the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2008 decision of a Department of Veterans Affairs (VA) 
Regional Office (RO). A notice of disagreement was filed in 
September 2008, a statement of the case was issued in January 
2009, and a substantive appeal was received in March 2009.

The appellant testified at a Board hearing in August 2010.

The Board observes that following the appellant's February 2008 
application for entitlement to death pension benefits currently 
on appeal, the appellant has more recently submitted new 
statements with different accounts of financial details, 
including in March 2009 and September 2010, as well as during her 
August 2010 Board hearing.  Whereas the claim currently on appeal 
pertains to the appellant's claimed entitlement to death pension 
benefits at time pertinent to her February 2008 application, the 
more recent submissions of financial information may or may not 
be intended to raise new claims of entitlement to death pension 
benefits based on new financial circumstances.  This matter is 
hereby referred to the RO for any appropriate action to 
obtain clarification of the appellant's intentions 
concerning the filing of any new claims.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's annualized countable income for the period 
beginning February 2008 exceeded the maximum annual income 
limitation for a surviving spouse.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected death pension 
benefits for the annualized period beginning February 2008 have 
not been met.  38 U.S.C.A. §§ 1541, 5107 (West 2002); 38 C.F.R. 
§§ 3.23, 3.271, 3.272, 3.273 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with 'the futility of 
requiring VA to develop claims where there is no reasonable 
possibility that the assistance would substantiate the claim.'  
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 
CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is dispositive 
of the claim, the VCAA is not applicable.  See Mason, 16 Vet. 
App. at 132 (VCAA not applicable to a claim for nonservice-
connected pension when the claimant did not serve on active duty 
during a period of war); Smith (Claudus) v. Gober, 14 Vet. App. 
227 (2000) (VCAA did not affect a federal statute that prohibited 
payment of interest on past due benefits), aff'd, 28 F.3d 1384 
(Fed. Cir. 2002).  As the law is dispositive in the instant 
claim, the VCAA is not applicable.

Therefore, the Board is also satisfied that the RO has complied 
with all applicable notice and duty to assist requirements of the 
VCAA and the implementing regulations.

Analysis

In February 2008, the appellant filed a claim for non-service 
connected death pension benefits as the surviving spouse of a 
qualifying veteran with no dependent children.  The surviving 
spouse of a veteran who met the wartime service requirements will 
be paid the maximum rate of pension, reduced by the amount of her 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  
Payments of any kind from any source shall be counted as income 
during the 12-month annualization period in which received, 
unless specifically excluded.  38 C.F.R. § 3.271.  For the 
purpose of determining initial entitlement, the monthly rate of 
pension shall be computed by reducing the applicable maximum 
pension rate by the countable income on the effective date of 
entitlement and dividing the remainder by 12. 38 C.F.R. 
§ 3.273(a).  Nonrecurring income (income received on a one-time 
basis) will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 C.F.R. 
§ 3.271(c).

Basic entitlement to such pension exists if, among other things, 
the appellant's income is not in excess of the maximum annual 
pension rate (MAPR) specified in 38 C.F.R. § 3.23. 38 U.S.C.A. 
§ 1521(a), (b); 38 C.F.R. § 3.3(a)(3).

The MAPR has been published in Appendix B of VA Manual M21-1, and 
is currently published online by the Department of Veterans 
Affairs at http://www.vba.va.gov/bln/21/Rates/index.htm; the MAPR 
is to be given the same force and effect as if published in VA 
regulations.  38 C.F.R. §§ 3.21, 3.23.

Effective December 1, 2007, the MAPR for an otherwise eligible 
claimant, with no dependent children, was $7,498.  See 38 C.F.R. 
§ 3.23(a)(5); M21-1, Part I, Appendix B.

Income from Social Security Administration (SSA) benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore is 
included as countable income.  Certain unreimbursed medical 
expenses (in excess of five percent of the MAPR) may be excluded 
from countable income for the same 12-month annualization period 
to the extent they were paid.  38 C.F.R. § 3.272.

In her initial February 2008 application for benefits, the 
appellant reported that she received $1,100 per month ($13,200 
per year) in SSA benefits.  She reported receipt of $300 per 
month ($3,600 per year) as a result of the Veteran's retirement 
benefits.  She listed no other sources of income.  VA, however, 
determined that she received $1,234.40 per month ($14,812.80 per 
year) in SSA benefits as reflected in a formal SSA inquiry.  
Thus, the appellant's total annualized income as of the time of 
her February 2008 application appears to have been $18,412.80 
(adding together the correct SSA benefit amount and the reported 
retirement benefits).

Even in consideration of her reported $96.40 monthly Medicare 
payment ($1,156.80 per year), her income exceeded the MAPR as 
established by Congress.  Five percent of the applicable MAPR in 
this case is $374.90, and thus the portion of the annual Medicare 
payment total that may be excluded from countable income is the 
$781.90 that is in excess of five percent of the MAPR.  The 
adjusted annual income accounting for Medicare is therefore $17, 
630.90.  Furthermore, even if the Board considers the appellant's 
reported $200 per month in recurring prescription expenses 
($2,400 per year), the adjusted annual income would be 
$15,230.90.  (The RO did not consider the reported prescription 
expenses because they were paid out prior to receipt of the death 
pension claim.)  The Board can find no basis in any of the 
evidence or contentions presented by the appellant for finding 
that her annualized income was below the applicable MAPR of 
$7,498 at the time of the claim currently on appeal.

The Board observes that the appellant's March 2009 substantive 
appeal expresses that her "expenses for medication are 
$16,156.80 a year."  No documentation has been submitted to 
support this report, which is inconsistent with the information 
provided in the February 2008 application as well as information 
provided more recently.  In September 2010, the appellant (with 
the help of her son) submitted information indicating medical 
expenses of a significantly lesser amount: annual expenses of 
$400 for dental, $2,500 for medical, and $600 for drugs.  Also, 
at the August 2010 Board hearing, the appellant did not repeat 
the medical expense sum that she made in her March 2009 
substantive appeal, but rather argued that she was entitled to 
the payment of benefits on essentially equitable grounds.  In the 
Board's view, it appears likely the March 2009 statement 
concerning $16,156.80 reflected expenses other than unreimbursed 
medical expenses; it does not otherwise appear to be a credible 
report of unreimbursed medical expenses in the absence of 
documentation and in light of the substantially different figures 
reported prior and since.

The appellant's testimony at her August 2010 Board hearing 
further indicated that she currently receives $1,160 per month in 
SSA benefits, with no other additional income of any kind.  This 
may suggest that the appellant contends that she has had a 
decrease in her SSA benefits and no longer receives the 
retirement benefits that she had previously reported.  The 
testimony does not clearly express a revision of the previous 
report of income details from the February 2008 application on 
appeal, and the Board briefly notes that it does not present a 
basis for finding that the countable income for the time 
pertinent to that application was below the applicable MAPR.

The matter currently on appeal arises only from the February 2008 
application for death pension benefits.  None of the newer 
financial information reported since that time has clearly 
related to or amended the financial information from February 
2008 pertinent to whether entitlement to death pension benefits 
was warranted at that time.  As discussed in the introduction 
section of this decision, clarification should be sought from the 
appellant concerning whether she desires to file a new claim of 
entitlement to death pension benefits on the basis of any new 
financial circumstances or new financial data.

The appellant's reported annual income from February 2008 exceeds 
the MAPR as established by Congress.  While the Board can 
certainly empathize with any financial difficulty a surviving 
spouse may experience, the appellant is not entitled to VA death 
pension benefits from the date of her claim because the 
appellant's income exceeded the statutory limit.

Although recognizing the Veteran's honorable wartime service, the 
Board is nonetheless bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c).  In this case, the law passed 
by Congress specifically prohibits the payment of VA death 
pension benefits to surviving spouses whose income exceeds 
certain levels, as does the appellant's.  The Court had held that 
where the law and not the evidence is dispositive, the claim 
should be denied due to the lack of entitlement under the law.  
Because the appellant's income exceeds the statutory limits, she 
is not legally entitled to death pension benefits, regardless of 
the Veteran's honorable service.  Thus, the appellant's claim of 
entitlement to death pension benefits must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


